DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/7/2021 has been entered.
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
in claim 1, line 19: “time” should be “a time”;
in claim 1, line 35: “to be measured” should be deleted;
in claim 2, line 3: “the basis” should be “a basis”;
in claim 2, line 5: “where no test result” should be “at which no test result”;
in claim 3, line 3: “the basis” should be “a basis”;
in claim 3, line 6: “where no test result” should be “at which no test result”; and
in claim 3, line 11: “a basis” should be “the basis”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the visual sensitivity” in line 17, but it is not clear if this recitation is the same as, related to, or different from “visual sensitivity information” of claim 1, line 11.  If they are the same, “the visual sensitivity” in line 17 should be “the visual sensitivity information”.  If they are different, there is insufficient antecedent basis for “the visual sensitivity” in line 17 and it is not clear how this quantity comes about. The term “the visual sensitivity” also appears in claim 2, line 5 and claim 3, line 5 while simply “visual sensitivity” appears in claim 3, lines 8-9.
Claim 2-5 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “the inference test result vector obtained by the Bayesian inference” in lines 3-4 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear how or where this inference test result vector has come about.  The term “the inference test result vector” also appears in claim 2, line 9.
Claim 2 recites “the specified test point at which no test result has been obtained” in line 12, but it is not clear if this recitation is the same as, related to “a test point at which no test result has been obtained” of claim 1, lines 18-19.  If they are the same, the recitation of claim 2 should be “the test point at which no test result has been obtained”.  If they are different or related, there is insufficient antecedent basis for the recitation “the specified test point at which no test result has been obtained” in line 12.  Also, the relationship between the two recitations should be made clear.

Claim 5 is rejected by virtue of its dependence from claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 are directed to a computational algorithm for processing visual field test results, which is an abstract idea.  Claims 1-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:
[A1] acquires parameters of a predetermined mixture distribution used in Bayesian inference, the parameters being learned with reference to visual field test result information obtained through the visual field test in the past, the visual field test result information including information of a visual sensitivity obtained at each of a plurality of test points arranged within a previously assumed visual field range,
[B1] sets the predetermined mixture distribution with the acquired parameters to a prior-distribution for the Bayesian inference,
[C1] obtains visual sensitivity information at each of the plurality of test points by time of an inference process through an input/output unit during the visual field test,
[D1] each time the visual sensitivity at one or more of the test points arranged within the previously assumed visual field range is obtained, updates the prior-distribution using the obtained visual sensitivity,
[E1] calculates a partial inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at a test point at which no test result has been obtained at time of the process of calculating the partial inference test result vector, by the Bayesian inference, and

[G1] output a list including information for specifying visual sensitivity inference results of at least a part of the partial inference test result vector which represents inferred visual sensitivity to be measured at unmeasured test points.
These elements [A1]-[G1] of claim 1 are drawn to an abstract idea since they involve mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2] 1. A visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which …(the functions of [A1] to [G1]); and
[B2] an output unit.
The elements [A2]-[B2] of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the elements are mere instructions to implement an abstract idea on a computer with a screen, or merely use a computer with a screen as a tool to perform an abstract idea - see MPEP 2106.05(f).
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, simply reciting “1. A visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which …(the functions of [A1] to [G1])” and “an output unit” does not qualify as significantly more because this limitation is simply appending well-understood, routine and Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea) or integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-5 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the exceptions of referring to the previously recited processor.
The processor in these claims does not integrate the abstract idea into a practical application since it is a mere instruction to implement an abstract idea on a computer with a 
The processor in these claims does not qualify as significantly more because the processor is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea) or integrate the abstract idea into a practical application.  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Prior art rejections
Claims 1-5 are not rejected over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
U.S. Patent Application Publication No. 2010/0007851 (Lu)(previously cited) teaches a visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which
acquires parameters of a predetermined mixture distribution used in Bayesian inference, the parameters being learned with reference to visual field test result information obtained through the visual field test in the past (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu),
calculates an inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at each of the plurality of test points arranged within the previously assumed visual field range, by the Bayesian inference, in which the predetermined mixture distribution with the acquired parameters is used as a prior-distribution of the Bayesian inference (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu), and
performs an information output process on a basis of the inference test result vector obtained by the inference (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu), 
U.S. Patent Application Publication No. 2015/0150444 (Bex)(previously cited) teaches a visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which

calculates an inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at each of the plurality of test points arranged within the previously assumed visual field range, by the Bayesian inference, in which the predetermined mixture distribution with the acquired parameters is used as a prior-distribution of the Bayesian inference (paragraphs 0005-0010, 0035-0038, 0048-0055, 0060, and 0064 of Bex; FIGS. 4 and 6 of Bex), and
performs an information output process on a basis of the inference test result vector obtained by the inference (paragraphs 0005-0010, 0035-0038, 0048-0055, 0060, and 0064 of Bex; FIGS. 4 and 6 of Bex). 
The prior art does not teach or suggest “the visual field test result information including information of a visual sensitivity obtained at each of a plurality of test points arranged within a previously assumed visual field range…[a processor which] each time the visual sensitivity at one or more of the test points arranged within the previously assumed visual field range is obtained, updates the prior-distribution using the obtained visual sensitivity [and] calculates a partial inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at a test point at which no test result has been obtained at time of the process of calculating the partial inference test result vector, by the Bayesian inference” along with the other features of claim 1.
Claims 2-5 are not rejected over the prior art by virtue of its dependence from claim 1.

Response to Arguments
The Applicant’s arguments filed 3/7/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 101
With respect to step 2A, prong one, the Applicant asserts that the steps [A1] to [G1] are not drawn to a mental process because they cannot be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.  The Applicant asserts:

    PNG
    media_image1.png
    405
    961
    media_image1.png
    Greyscale

This argument is not persuasive.  The Applicant merely states that the steps are a great burden and impractical to calculate by pen and paper.  However, it is noted that the claim language does not support such a position.  The claim language does not place any limits on the number of test points other than there is a plurality.  Thus, the scope of the claim encompasses just two, three, or four test points.  Such calculations are within the skill of one of ordinary skill 
The Applicant asserts:

    PNG
    media_image2.png
    213
    958
    media_image2.png
    Greyscale

The argument is not persuasive.  As previously pointed out, the claim language does not place any limits on the number of test points other than there is a plurality.  The scope of the claim encompasses just two, three, or four test points.  Similarly, the output or list does not provide any number of results that prevents the user from performing the process with pen and paper, such as two, three, or four items in the list. Such calculations are within the skill of one of ordinary skill in the art using pen and paper, as evidenced by the examples on pages 6-7 of the attached Wikipedia article “Bayesian inference”.  
With respect to step 2A, prong two, the Applicant asserts:

    PNG
    media_image3.png
    433
    972
    media_image3.png
    Greyscale

This argument is not persuasive since there is no device, component, or element that affects any treatment or performs prophylaxis.  The claim stops with an outputting a list.  No 
As far as improving technology, there is no showing that the device improves any functioning of any device.  The claimed device is merely a theoretical calculation performed on a computer.
The Applicant asserts:

    PNG
    media_image4.png
    70
    956
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    336
    962
    media_image5.png
    Greyscale

This argument is not persuasive.  The output of a list including information for specifying visual sensitivity inference results of at least a part of the partial inference test result vector which represents inferred visual sensitivity to be measured at unmeasured test points is merely part of the abstract idea since it involves a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.  The fact that the processor is effectively used does not change the fact that the output unit does not integrate the claimed invention into a practical application (see MPEP 2106.05(f)) or Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)) for the reasons provided above.  The output unit is simply a computer screen, which is conventional and routine.  
It also does not change the fact that the process is done on a processor which does not integrate the abstract idea into a practical application since it is a mere instruction to implement an abstract idea on a computer with a screen, or merely use a computer with a screen as a tool to perform an abstract idea - see MPEP 2106.05(f) and does not qualify as significantly more because the processor is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791